   Case 3:19-cv-00710 Document 163 Filed 11/16/20 Page 1 of 2 PageID #: 9770




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA


 JONATHAN R., et al.,                                )
                                                     )
 Plaintiffs,                                         )
                       v.                            )
                                                     )
 JIM JUSTICE, in his official capacity as            )     Case No. 3:19-cv-00710
 Governor of West Virginia, et al.,                  )
                                                     )
 Defendants.                                         )

               MOTION TO EXCLUDE PLAINTIFFS’ EXPERT TESTIMONY
        Defendants hereby move this Honorable Court to exclude the testimony of Plaintiffs’

experts used to support Plaintiffs’ motion for class certification: the kinship subclass testimony of

Beverly Johnson, the ADA subclass testimony of Nisha Sachdev, the aging-out subclass testimony

of Dr. Elizabeth Aparicio, and the case file testimony of Susan Getman, Janet Flory, and Elsa

Popchak. The bases for this Motion are set forth in the Defendants’ accompanying Memorandum

in Support of their Motion to Exclude Expert Testimony.

                                                         Respectfully submitted,


November 16, 2020                                               /s/ Philip J. Peisch
                                                                Philip J. Peisch (WVSB #24403)
                                                                Caroline M. Brown
                                                                Rebecca E. Smith
                                                                Julia M. Siegenberg
                                                                Brown & Peisch PLLC
                                                                1233 20th Street NW, Suite 505
                                                                Washington, DC 20036

                                                                /s/ Steven R. Compton
                                                                Steven R. Compton (WVSB #6562)
                                                                West Virginia Attorney General’s
                                                                Office
                                                                812 Quarrier Street, 2nd Floor
                                                                Charleston, WV 25301


                                                 1
   Case 3:19-cv-00710 Document 163 Filed 11/16/20 Page 2 of 2 PageID #: 9771




                                   CERTIFICATE OF SERVICE

       I, Philip J. Peisch, hereby certify that I caused a true and correct copy of Defendants’

Motion to Exclude Plaintiffs’ Expert Testimony to be delivered to the following via ECF

notification:

       Marcia Robinson Lowry
       Dawn J. Post
       Allison Mahoney
       Tavi Unger
       A Better Childhood
       355 Lexington Ave. Floor 16
       New York, NY 10017

       Richard W. Walters
       J. Alexander Meade
       Brian L. Ooten
       Shaffer & Schaffer, PLLC
       2116 Kanawha Blvd East
       P.O. Box 3973
       Charleston, WV 25304

       Lori Waller
       Disability Rights of West Virginia
       1207 Quarrier Street, Suite 400
       Charleston, WV 25301

       November 16, 2020                                  /s/ Philip J. Peisch
                                                          Philip J. Peisch (WVSB #24403)
                                                          Caroline M. Brown
                                                          Rebecca E. Smith
                                                          Julia M Siegenberg
                                                          Brown & Peisch PLLC
                                                          1233 20th Street NW, Suite 505
                                                          Washington, DC 20036

                                                          /s/ Steven R. Compton
                                                          Steven R. Compton (WVSB #6562)
                                                          West Virginia Attorney General’s
                                                          Office
                                                          812 Quarrier Street, 2nd Floor
                                                          Charleston, WV 25301




                                              1
